DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 33-44 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 32-44 are similar to non-elected claims 9-32 which were canceled by applicant.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 33-44 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The indicated allowability of claims 7 and 8 is withdrawn in view of the newly discovered reference(s) to Telleria et al. (US 2018/0283018 A1).  Rejections based on the newly cited reference(s) follow.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Telleria et al. (US 2018/0283018 A1).
Regarding claim 1, Telleria discloses an automated drywall finishing system comprising a mobile base unit (120; Fig. 1); a robotic arm (140; Fig. 1) that extends between a base end and a distal end, the robotic arm (140) coupled to the mobile base unit at the base end of the robotic arm (140); an end effector (160; Fig. 1) coupled at the distal end of the robotic arm (140); a surface evaluation system comprising one or more vision systems (324, 364; [0047]) that generate target surface data to evaluate quality of a surface of a wall assembly; and a computing device (i.e. control system 322; [0027] and [0048]) executing a computational planner (pg. 5, [0048], lines 1-7) that obtains the target surface data (pg. 2, [0027], lines 1-3) from the one or more vision systems (324, 364). The vision systems (324, 364) in combination with the computational planner inherently determines based on the target surface data provided by the vision systems that a portion of the surface of the wall assembly is below a finish quality threshold. The computing device generates instructions ([0053] and [0063]) for driving the end effector, the robotic arm, and the mobile base unit to perform one or more drywalling task ([0063]) via the end effector based at least in part on the target surface data, the instructions including tuning parameters (i.e. tool paths, output paths for the mobile base; pg. 6, [0063]) of at least one of the end effector, the robotic arm, and the mobile base unit to improve quality of the surface of the wall assembly based at least in part on the target surface data, and wherein the one or more drywalling task includes finishing (i.e. mudding, sanding, or painting; [0031] and [0034]-[0036]) the portion of the surface of the wall assembly that is below the finish quality threshold, wherein the finishing improves the portion of the surface to be at or above the finish quality threshold, and drives ([0031]) the end effector (160), the robotic arm (140), and the mobile base unit (120) to perform the one or more drywalling task based on the generated instructions.
Regarding claim 2, Telleria discloses wherein the one or more vision systems comprise a camera (pg. 2, [0023], lines 1-5).
Regarding claim 3, Telleria discloses wherein the at least one light is controlled by the surface evaluation system when generating the target surface data, including one or more of: modulating intensity of the at least one light; modulating a wavelength of the at least one light; changing an incident angle of the at least one light; and turning the at least one light on and off; 
Regarding claim 4, Telleria discloses wherein at least one of the at least one light and the one or more vision systems (324, 364; Fig. 3) are disposed (pg. 2, [0021], lines 9-12) on the end effector (160).
Regarding claim 7, Telleria discloses wherein the surface evaluation system configures the at least one light to apply the harshest lighting setting to the surface to highlight defects in the surface (pg. 7, [0065]).
Regarding claim 8, Telleria discloses wherein the computational planner uses wall assembly inform from uploaded at least one of an architectural drawing and a building information model (BIM; pg. 4, [0047], lines 3-7) to establish the finish quality threshold.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Telleria et al. (US 2018/0283018 A1).
Telleria as described in detail above discloses all the claimed subject matter except wherein at least one of the at least one light and the one or more vision systems are disposed on the mobile base unit.
CN 1611331 discloses a vision system (i.e. camera 9) disposed on the mobile base unit (6) via line slideway (5). The video camera (9) can overlook to guarantee that the arm end is in the angular field of view of the video camera. See translation provided.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose the vision system on the mobile unit of Telleria, in light of the teachings of CN 1611331, in order to overlook to guarantee that the arm end is in the angular field of view of the video camera.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
December 13, 2022